UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


FARHI SAEED BIN MOHAMMED,       :
et al.,                         :
                                :
     Petitioners,               :
                                :
     v.                         :       Civil Action No. 05-1347 (GK)
                                :
                                :
BARACK H. OBAMA, et al.,        :
                                :
     Respondents.               :



                                ORDER

     An on-the-record telephone Status Conference was held in this

case on June 16, 2010.   Pursuant to the Protective Order entered in

this case, the transcript will be sealed due to the discussion of

documents    filed   under   seal.      Upon   consideration   of   the

representations of the parties, and the entire record herein, it is

hereby

     ORDERED, that Petitioners’ Opposition to the Government’s

Emergency Motion for Reconsideration [Dkt. No. 300] is due June 21,

2010.     The Government’s Reply, if any, is due June 24, 2010; and

it is further

     ORDERED, that a Motions Hearing is scheduled for June 29,

2010, at 10:00 a.m.    The Government shall have 20 minutes to
present   its   arguments,   Petitioners   shall   have   30   minutes   to

respond, and the Government shall then have 10 minutes to reply.




                                         /s/
June 16, 2010                           Gladys Kessler
                                        United States District Judge

Copies to: attorneys on record via ECF




                                  -2-